Title: To James Madison from the Citizens of Knox County, Indiana Territory, 14 April 1812 (Abstract)
From: Knox County, Indiana Territory Citizens
To: Madison, James


 Indiana Territory. 14 April 1812. Recommend to the president Henry Hurst, attorney at law, as a proper person to fill the vacancy on the supreme court of the territory occasioned by the death of Judge Vanderburgh. State that Hurst is better qualified to fill the appointment than any other person and that he would be as acceptable to the citizens as any other.
